Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McElhatten et al., US 2015/0312618 in view of Weeks, US 8,752,092.
	Regarding claim 1, McElhatten discloses a set-top box comprising:
	a processor (figure 2); a memory coupled to the processor and storing a plurality of software instructions for execution by the processor (figure 2);  and a communication interface coupled to the processor (figure 2); 	wherein, by the processor executing the software instructions loaded from the memory, the processor is configured to: 
	receive a plurality of original video streams via the communication interface (paragraph 19);  

	display the guide video stream on a display device (figures 3-24, paragraph 19);  
	provide an interactive user interface on the display device in conjunction with the guide video stream to thereby allow a user of the set-top box to select one of the scaled video streams shown playing on the guide video stream for nearly screen playback (figures 3-24);  and 
	in response to the user selecting a particular scaled video stream on the guide video stream for nearly full screen playback, play nearly full screen on the display device a particular original video stream corresponding to the particular scaled video stream as received via the communication interface (figures 10-12, paragraph 27-29). 
	McElhatten is silent about full screen playback.
	In an analogous art, Weeks discloses full screen playback (col. 9, lines 1-16 and lines 41-45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McElhatten’s set-top box with the teachings of Weeks. The motivation would have been to display a bigger picture for the benefit of helping people with visual impairments. 

	Claims 14 and 20 are rejected on the same grounds as claim 1.
 
	Regarding claim 2, McElhatten and Weeks disclose the set-top box of claim 1, wherein: 
	prior to the particular scaled video stream being selected for full screen playback, the interactive user interface further allows the user to select the particular scaled video stream for video preview (McElhatten figures 10-12, paragraph 27-29);  and 

 
	Claim 15 is rejected on the same grounds as claim 2.

	Regarding claim 3, McElhatten and Weeks disclose the set-top box of claim 2, wherein, the processor is configured to play the resized version of the particular original video stream overload over the portion of the guide video stream on the display device such that all of the 
original video streams have at least one scaled version included on the guide video stream and are still visible and playing on the display device (McElhatten figures 10-12, paragraph 27-29). 
 
	Claim 16 is rejected on the same grounds as claim 3.

	Regarding claim 4, McElhatten and Weeks disclose the set-top box of claim 2, wherein the processor is configured to overlay the resized version of the particular original video stream as selected for video preview over the guide video stream utilizing a picture-in-picture (PIP) 
functionality of the set-top box (McElhatten figures 10-12, paragraph 27-29). 
 
	Claim 17 is rejected on the same grounds as claim 4.

	Regarding claim 5, McElhatten and Weeks disclose the set-top box of claim 1, wherein: 
	prior to the particular scaled video stream being selected for full screen playback, the interactive user interface further allows the user to select the particular scaled video stream for audio preview (McElhatten paragraph 20-21, 26-28, 69 and 80);  and 

 
	Regarding claim 6, McElhatten and Weeks disclose the set-top box of claim 1, wherein: 
	the processor is further configured to resize and arrange the scaled video streams on the guide video stream in a particular order (McElhatten figures 3-24, paragraph 7-9);  
	after beginning to play the particular original video stream full screen on the display device, the processor is further configured to allow the user to cycle through full screen playback of the original video streams included on the guide video stream (McElhatten figures 3-24, paragraph 7-9);  and 
	the processor is configured to control an order that the user can cycle through full screen playback of the original video streams to match the particular order that the scaled video streams are arranged on the guide video stream (McElhatten figures 3-24, paragraph 7-9). 
 
	Claim 18 is rejected on the same grounds as claim 6.

	Regarding claim 7, McElhatten and Weeks disclose the set-top box of claim 6, wherein the particular order is customizable by either or both of the user and an administrator of the set-top box (McElhatten figures 3-24, paragraph 7-9). 
 
	Regarding claim 8, McElhatten and Weeks disclose the set-top box of claim 1, wherein the communication interface includes at least one Internet protocol (IP) network interface coupled to an IP-based computer network, and the at least one Internet protocol (IP) network 
 
	Regarding claim 9, McElhatten and Weeks disclose the set-top box of claim 8, further comprising: 
	a plurality of communication interfaces (McElhatten Figure 1-2, Weeks figure 2-4);  
	wherein at least one of the communication interfaces is a radio frequency (RF) tuner (McElhatten Figure 1-2, Weeks figure 2-4);  and 
	the radio frequency (RF) tuner is utilized to receive at least one of the original video streams simultaneously while receiving another of the original video streams via the at least one Internet protocol (IP) network interface (McElhatten Figure 1-2, paragraph 19, Weeks figure 2-4, col. 4, lines 39-52 and col. 8, line 29 to col. 9, line 61). 
 
	Claim 19 is rejected on the same grounds as claim 9.

Regarding claim 10, McElhatten and Weeks disclose the set-top box of claim 1,wherein:
the set-top box includes a plurality of radio frequency (RF) tuners together capable of 
simultaneously receiving a respective plurality of video streams via the communication interface (McElhatten Figure 1-2, paragraph 19, Weeks figure 2-4, col. 4, lines 39-52 and col. 8, line 29 to col. 9, line 61);  and 
	a respective one of the radio frequency (RF) tuners is utilized to receive a respective one of the original video streams (McElhatten Figure 1-2, paragraph 19, Weeks figure 2-4, col. 4, lines 39-52 and col. 8, line 29 to col. 9, line 61). 
 


	Regarding claim 12, McElhatten and Weeks disclose the set-top box of claim 1, wherein the processor is further configured to: 
	allow the user to select one of a plurality of guide options (McElhatten figures 3-24, paragraph 7-9);  and 
	automatically select the original video streams to be resized and arranged on the guide video stream from a plurality of available video streams according to the guide option selected by the user (McElhatten figures 3-24, paragraph 7-9). 
 
	Regarding claim 13, McElhatten and Weeks disclose the set-top box of claim 12, wherein each of the guide options is for a different category of content (McElhatten figures 3-24, paragraph 7-9). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421